Case 8:20-cv-01497-WFJ-JSS Document 7-3 Filed 07/20/20 Page 1 of 4 PagelD 186

EXHIBIT
oq"?
Case 8:20-cv-01497-WFJ-JSS Document 7-3 Filed 07/20/20 Page 2 of 4 PagelD 187

arTannicarto
Ue Lay aa wenn

Ouee tend ere
aro,

 

PereeAwe Rey

 

Propesed-Riules

Vol. 60, No. 241
Friday, December 15, 1995

 

This section of the FEDERAL REGISTER
contains notices to the public of the proposed
issuance of rules and regulations. The
purpose of these notices is to give interested
persons an opportunity to participate in the
rule making prior to the adoption of the final
rules.

 

 

SMALL BUSINESS ADMINISTRATION
13 CFR Parts 108, 116, 120, 122, 131
Business Loan Programs

AGENCY: Small
(SBA).
ACTION: Proposed rule.

Business Administration

 

SUMMARY: In response to President
Clinton’s government-wide regulatory
review directive, SBA has completed a
page-by-page and line-by-line review of
all of its existing regulations. SBA
determined that it could eliminate some
regulations and consolidate, clarify, and
simplify the remainder. This proposed
rule consolidates five current CFR parts
into one Part to be known as Part 120.
The surviving Part 120 covers virtually
all policies and regulations, other than
size standards, applicable to SBA’s
business (non-disaster) loan programs.
Almost all provisions have been
reworded, renumbered, and relocated.
There are a few new or revised policies.
Several sections have been deleted.
However, most of the revisions merely
streamline and clarify the regulations
and do not represent substantive
change.

DATES: Comments must be submitted on or
before January 16, 1996.

ADDRESSES: Address written comments to
David R. Kohler, Associate General Counsel
for General Law, (120) Small Business
Administration, 409 3rd Street S.W.,
Washington, D.C. 20416,

FOR FURTHER INFORMATION CONTACT:
Ronald Matzner, Associate Deputy
General Counsel; Office of General
Counsel, at (202) 205-6882.

SUPPLEMENTARY INFORMATION: On
March 4, 1995, President Clinton directed
all federal agencies to conduct a page-by-
page, line-by-line review of their existing
regulations to determine which could be
eliminated or streamlined. The President's
directive complemented SBA’s ongoing
reinvention effort, which had already
targeted portions of the business loan
programs for streamlining and
simplification. From its review of

its business loan programs, SBA is
proposing to eliminate many pages of
business loan regulations and
consolidate and simplify the remainder.

The proposed rule combines Parts
108, 116, 120, 122 and 131 of 13 CFR
into one new Part to be known as Part
120. The new Part 120 will regulate all
of SBA’s non-disaster financial
assistance to small businesses under its
general business loan program (‘7(a)
loans”), its microloan demonstration
program (“Microloans”), and its
development company program (“504
loans”).

Many repetitive and overlapping
sections from the current regulations
will be eliminated. The remaining
provisions will be easy to find and easy
to understand. Formerly, provisions
applicable to a business loan program
were often located in different Parts.
Sometimes unintended differences
developed between the loan programs
in the interpretation or implementation
of similar program policies because of
minor inconsistencies in the language
of the provisions in the several Parts.
These inconsistencies have been
eliminated,

In the proposed rule, the basic
requirements that apply to all of the
business loan programs are located in
subpart A. These include elements
currently found in portions of Parts 108,
116, and 120. Policies specific to a
particular program are in the separate
subpart applying to that program. Rules
specific to 7(a) loans will be in subpart B
and include elements currently in
portions of Parts 116, 120, and 122.
Regulations applying to SBA’s special
purpose loans currently in Part 122 and a
portion of Part 116 will be in subpart
C. Subparts D, E, and F will contain
rules regarding lenders, program
administration, and the secondary
market currently found primarily in Part
120. The loan moratorium provisions
presently in Part 131 will also be in
subpart E. Subpart G will contain rules
specific to Microloans currently in Part
122. Finally, regulations applying only
to 504 loans currently located in Part
108 will be in subpart H. The following

 

 

 

 

Subject mat- Section
Subpart ter covered numbers
Introduction ... Overview of 120.1 to
Part 120; 120.99.
definitions.

 

 

Subject mat- Section
Subpart ter covered numbers

By vecceetseeetecernee Policies ap- 120.100 to
plicable to 120.199.
all busi-
ness loans.

Be ceseeeeeeeteee Loanmaking | 120.200 to
policy spe- 420.299.
cific to
Guaran-
fees and

Direct 7(a)
Loans.
CO eceseeeeeeeeseee Special Pur- | 120.300 to
pose 120.399.
Loans.
D ceeeeeesceceaenees Lenders ....... 120.400 to
120.499.
Ee iessesteeeseecons Loan Admin- | 120.500 to
istration. 120.599.
F oe | Secondary 420.600 to
Market. 120.699.

G irvesecererereene Microloan 120.700 to
Dem- 120.799.
onstration

Program.
HH eceeteseneettreee Development | 120.800 to
Company 120.899,
Loan Pro-
gram (504).

 

 

 

The most noticeable change in the
proposed regulation is in the format.
The rule is written in a “user-friendly”,
“plain-language” style. Provisions have
been grouped in logical sequences.
Descriptive headings make it easier to
find sections. Hyphenated section
numbers are no Jonger used. Questions
and answers are sometimes used.
Wherever possible, ordinary language is
used instead of “government-speak”.

SBA’s intent was to write regulations
that provide easy-to-comprehend notice
of the general content of a policy, rather
than detailed information explaining or
expounding upon that policy. Much
explanatory material currently in the
regulations and used primarily by SBA
personnel to implement SBA’s programs
has been eliminated from the proposed
rule, but is available to the public and
may be found in SBA policy guidances,
Standard Operating Procedures
(“SOPs”), and other SBA materials.

Most of the revisions do not represent
policy changes. In many cases, the
wording of the regulation has been
changed to conform to actual conduct.
Although SBA is not aware of any
instances, SBA requests comments
regarding any inadvertent substantive

changes which may have bea T Cc

by rewording and format changes. Page 1
Case 8:20-cv-01497-WFJ-JSS Document 7-3 Filed 07/20/20 Page 3 of 4 PagelD 188

64360

Federal Register / Vol. 60, No. 241 / Friday, December 15, 1995 / Proposed Rules

 

businesses principally engaged i in promoting
religion through their activities. Nonetheless,
such businesses in the past have been found to
be ineligible.

SBA’s primary focus is to provide financial
assistance to for-profit small businesses that
can contribute to job growth and economic
development in the United States. Within the
limits set by the Establishment Clause of the
Constitution, SBA does not disqualify
otherwise eligible small businesses from
receiving financial assistance merely because
they offer religious books, articles, or other
products for sale or because they support or
encourage moral and ethical values based upon
religious beliefs. At the same time, SBA does
not make financial assistance available to
religious entities or their affiliates for use in
directly promoting or teaching religion.

The Establishment Clause of the First
Amendment, which states “Congress shall
make no law respecting an establishment of
religion,” serves as a limitation on
governmental activities with regard to religion.
The Establishment Clause primarily proscribes
“sponsorship, financial support, and active
involvement of the sovereign in religious
activity.” Walz v. Tax Commission, 397 U.S.
664, 668 (1970). “Neither a state nor the
Federal Government * * * can pass laws which
aid one religion, aid all religions, or prefer one
religion over another * * * No tax in any
amount, large or small, can be levied to
support any religious activities or institutions,
whatever they may be called, or whatever form
they may adopt to teach or practice religion.”
Everson v. Ba. of Educ., 330 U.S. 1, 15-16
(1947); see also Grand Rapids Schoal Dist. v.
Ball, 473 U.S. 373, 381 (1985) (quoting this
language), McCollum v. Bd. of Educ., 333 U.S.
203, 210 (1948) (same).

Under the proposed rule, SBA would not
provide financial assistance to businesses
principally engaged in teaching, instructing,
counseling, or indoctrinating religion or
religious beliefs. While incidental or
indirect support of religious objectives
might be permissible, SBA would not
provide financial assistance to a newspaper,
broadcasting business, day care center, or
private school principally engaged in such
activities.

Some of the more difficult eligibility
inquiries received by SBA field offices have
involved businesses which engage in activities
in a secular setting which may be considered
to be religious in nature. The U.S. Supreme
Court has held that aid used to fund
specifically religious activities in an
otherwise substantially secular setting, has the
primary effect of advancing religion, and
therefore violates the Establishment Clause.
Hunt v. McNair, 413 U.S. 734 (1973); Bowen
vy. Kendrick, 487 U.S. 589, 613 (1988). The
facts of each situation must be carefully
examined. With the above Supreme Court
standard in mind, SBA proposes to include
among ineligible businesses those principally
engaged in teaching, instructing, counseling
or indoctrinating religion or religious beliefs,
whether the setting is religious or secular,
because, in SBA’s view, financial assistance
to such small businesses would violate the
Establishment Clause.

SBA field office personnel and others also have
sought guidance on the eligibility of

products or services, or engage i in n sexually
oriented activities. The present regulation is
silent regarding obscene, pornographic, or
sexually oriented activities. A business
engaging in any such activity that is illegal is
ineligible under § 120.1 10{(h) of this
regulation. However, SBA receives inquiries
regarding businesses engaged in activities
which, while not illegal, may be considered
by the average person to be obscene or
pornographic.

“Obscene” material is not protected by the
First Amendment. lt has been defined by the
United States Supreme Court in the context of
a criminal case, Miller v. California, 413 U.S.
15, 24 (1973), as follows: “* * * whether a
work which depicts or describes sexual
conduct is obscene is [determined by] whether
the average person, applying contemporary
community standards, would find that the
work, taken as a whole, appeals to the prurient
interest, whether the work depicts or
describes, in a patently offensive way, sexual
conduct specifically defined by the applicable
state law, and whether the work, taken as a
whole, lacks serious literary,

the government appropriates funds to
establish a program, it is entitled to define
the Limits of that program.” Rust v. Sullivan,
114 L.Ed.2d 233, 256 (1991). In
implementing its prograins, SBA must also
follow the Congressional mandate set forth in
Section 4(d) of the Small Business Act (15
U.S.C. 633(d)) (“the Act”) to consider the
public interest in granting or denying an
application for SBA financial assistance.

Having considered the legal precedent and
the Congressional mandate, SBA has
determined that it may exclude small
businesses engaging in lawful activities of an
obscene, pornographic, or prurient sexual
nature. Under the proposed rule, SBA would
not provide financial assistance to small
businesses which present live performances
of a prurient sexual nature or which derive
significant gross revenue from the sale, on a
regular basis, of products or services, or the
presentation of depictions or displays, of a
pornographic, obscene, or prurient sexual
nature. Thus, an establishment featuring nude
dancing, or a book, magazine or video store
containing merchandise of a prurient sexual
nature would not be eligible for SBA
financial assistance if the obscene,
pornographic, or prurient activity contributed
to the generation of a significant portion of
the gross revenue of the business.

SBA considers this proposed rule to be
consistent with its obligation to direct its
limited resources and financial assistance to
smal} businesses in ways which will best
accomplish SBA’s mission, serve its
constituency, and serve the public interest.
Applicants’ First Amendment frecdoms are
in no way abridged. They may still express
their views, exercise their freedoms, operate
their businesses, and obtain any other aid
available to them.

SBA is considering the use of a percentage
of gross revenue instead of “significant” in
the final formulation of this rule and requests
commenters to focus particularly on the
relative merits of the two approaches and
what percentage would be appropriate.

establishes anew “Bligible Passive
Company” rule replacing the current “alter
ego” rule. The new rule will be found at §
120.111. An “Eligible Passive Company” is
defined as an entity which does not engage in
regular and continuous business activity,
which leases real or personal property to an
Operating Company for use in the Operating
Company’s operations. SBA generally makes
business loans only to smal! businesses
engaged in regular business activities, and
prohibits such assistance to entities engaged
in passive investment or real estate
development, or which do not engage in
regular and continuous activity as an
operating business, SBA calls such entities
“passive businesses.” Al the same time, SBA
recognizes that valid business reasons may
exist for an Operating Company not to own
the real estate and fixed assets used to
conduct its business. This proposed rule
would allow certain passive businesses to be
eligible for SBA assistance if that assistance
is used only to acquire and/or improve real
or personal property leased to a small
business and is used in that smal! business’
operations, The proposed rule would
eliminate certain requirements and
restrictions which presently limit the use of
real estate holding entities in SBA’s business-
loan and development company programs.

For purposes of these regulations, an
Operating Company is defined in section
120.100 as a small business actively currently
involved in conducting business operations or
about to be located on real property owned by
an Eligible Passive Company, or using or
about to use in its business operations,
personal property owned by an Eligible
Passive Company.

Many years ago, SBA agreed to assist
eligible Operating Companies secking SBA
financial assistance through their affiliated
“mirror image” passive businesses by
creating an exception for such “alter egos”.
Subsequent modifications to the mirror image
requirement permitted variations in
ownership percentages between the operating
business and the aller ego for immediate
family members. Such variances led to
conflicting interpretations of the policy,
which have frustrated its original intent and
confused both the public and SBA personnel.
Such variances limited the effectiveness of
the intended assistance. In addition, the
variances caused inconsistencies between the
7(a) joan program and the development
company loan program.

On February 22, 1994, SBA published (59
FR 8425) a proposed rule (“1994 proposal”)
to eliminate the conflicting interpretations
and inconsistencies and to revise the family
member common ownership threshold to
extend the alter ego exception to additional
passive businesses. SBA received more than
twenty detailed comments suggesting
changes in the proposal. It also has received
many other suggestions and
recommendations from small business owners,
development companies, lending institutions
and SBA employees at regulatory partnership
meetings and other ourreach activities
condueted by SBA, A :
considering these soni ats ME ELTT Cc
SBA has revised its thinking sufficiently to

Page 2
Case 8:20-cv-01497-WFJ-JSS Document 7-3 Filed 07/20/20 Page 4 of 4 PagelD 189

Federal Register / Vol. 60, No. 241 / Friday, December 15, 1995 / Proposed Rules

     
     

  

6perations personarpr
Passive Company.

Preference is any arrangement giving a
Lender or a CDC a preferred position
compared to SBA relating to the making
of a business loan with respect to such
things as repayment, collateral,
guarantees, control, maintainance of a
compensating balance, purchase of a
Certificate of deposit or acceptance of a
separate or companion loan, without
SBA’s consent.

Rural Area is a political subdivision
or unincorporated area in a non-
metropolitan county (as defined by the
Department of Agriculture), or, ifin a
metropolitan county, any such
subdivision or area with a resident
population under 20,000 which is
designated by SBA as rural.

Service Provider is an entity that
contracts with a Lender or CDC to
perform management, marketing, legal
or other services.

Subpart A—Policies Applying to All
Business Loans

Eligibility Requirements

§ 120.100 What are the basic requirements
for all Borrowers?
To be an eligible Borrower for an SBA
loan, a small business must:
(a)Be an operating business (except for
loans to Passive Companies);
(b)Be organized for profit;
(c)Be located in the United States;
(d)Be small under the size
requirements of Part 121 of this chapter
(including affiliates). See subpart H of
this part for the size standards of Part
121 of this chapter which apply only to
504 loans; and
(e)Must demonstrate a need for the
desired credit.

§ 120.101 Credit not available elsewhere.

SBA provides business loan assistance
only to applicants for whom the desired
credit is not otherwise available on
reasonable terms from non-Federal
sources. SBA requires the Lender or
CDC to certify or otherwise show that
the desired credit is unavailable to the
applicant on reasonable terms and
conditions from non-Federal sources
without SBA assistance, taking into
consideration the prevailing rates and
terms in the community in or near where
the applicant conducts business, for
similar purposes and periods of time.
Submission of an application to SBA by
a Lender or CDC constitutes
certification by the Lender or CDC that
it has examined the availability of credit
to the applicant, has based its
certification upon that examination, and
has

certification.

§ 120.102 Funds not available from
alternative sources, including personal
resources of principals.

An applicant for a business loan must
show that the desired funds are not
available from the personal resources
of the applicant's principals or other
sources such as the sale of the
applicant’s assets or securities. SBA
may require the use of personal
resources before a loan will be granted,
unless SBA determines that undue
hardship would result or if the loan is
to an employee trust.

§ 120.103 Are farm enterprises eligible?

Federal financial assistance to
agricultural enterprises is generally
made by the United States Department
of Agriculture (USDA), but may be
made by SBA under the Memorandum
of Understanding signed by SBA and
USDA. Farm-related businesses are
eligible businesses under SBA’s
business loan programs.

§ 120.104 Are businesses financed by
SBICs eligible?

SBA may make or guarantee loans to a
business financed by an SBIC if SBA’s
collateral position will be superior to
that of the SBIC. SBA may also make or
guarantee a loan to an otherwise eligible
small business which temporarily is
owned or controlled by an SBIC under
the regulations in part 107 of this
chapter. SBA neither guarantees SBIC
loans nor makes loans jointly with
SBICs.

§ 120.105 Special consideration for
veterans.

SBA will give special consideration
to a small business owned by a veteran
or, if the veteran chooses not to apply,
to a business owned or controlled by
one of the veteran’s dependents. If the
veteran is deceased or permanently
disabled, SBA will give special
consideration to one survivor or
dependent. SBA will process the
application of a business owned or
controlled by a veteran or dependent
promptly, resolve close questions in
the applicant’s favor, and pay
particular attention to maximum loan
maturity. For SBA loans, a veteran is a
person honorably discharged from
active military service.

Incligible Businesses and Eligible
Passive Companies

§ 120.110 What businesses are ineligible
for SBA business loans?

The following types of businesses are
ineligible:

64375

<8) PI
subsidiaries are eligible);

(b) Financial businesses primarily
engaged in the business of lending, such
as banks, finance companies, and factors
(pawn shops, although engaged in
lending, may qualify in some
circumstances);

(c) Passive businesses owned by
developers and landlords that do not
actively use or occupy the assets
acquired or improved with the loan
proceeds (except Eligible Passive
Companies under § 120.111);

(d) Life insurance companies;

(e) Businesses located in a foreign
country (businesses in the U.S. owned by
aliens may qualify);

(f) Pyramid sale distribution plans;

(g) Businesses deriving more than one-
third of gross annual income from legal
gambling activities),

(h) Businesses engaged in any illegal
activity;

(i) Private clubs and businesses which
limit the number of memberships for
reasons other than capacity;

G) Government-owned entities (except
for businesses owned or controlled by a
Native American tribe);

(k) Businesses principally engaged in
teaching, instructing, counseling or
indoctrinating religion or religious
beliefs, whether in a religious or secular
setting;

(1) Consumer and marketing
cooperatives (producer cooperatives are
eligible);

(m) Loan packagers earning 30
percent or more of their gross annual
revenue from packaging SBA loans;

(n) Businesses with an Associate
considered to have control under Part
121 who is incarcerated, on probation,
on parole, or subject to pending felony
charges;

(0) Businesses in which the Lender or
CDC, or any of its Associates owns an
equity interest (unless waived by SBA
for good cause in the case of minor
ownership interests);

(p) Businesses which:

(1) Present live performances of a
prurient sexual nature; or

(2) Derive significant gross revenue
through the sale of products or services,
or the presentation of depictions or
displays, of a prurient sexual nature;

(q) Unless waived by SBA for good
cause, businesses that have previously
defaulted on a Federal loan or Federally
assisted financing, resulting in the
Federal government or any of its
agencies or Departments sustaining a
loss in any of its programs, and
businesses owned or controlled by an
applicant or any of its Associates which
previously owned, operated, IBITC
controlled a business which EXHIB

Page 3

 
